Title: To George Washington from George Lux, 1 August 1795
From: Lux, George
To: Washington, George


          
            SIR,
            Baltimore, 1st August, 1795.
          
          YOU will see my name against the ratification of Mr. Jay’s Treaty, which in the main, met my approbation; but I confess the clause admitting Britons and Americans to hold property in our respective coun⟨t⟩rie⟨s⟩, fills me with anguish and alarm. Though the appearance of reciprocity is held up, I cannot impl⟨i⟩ci⟨t⟩ly submit to the existence of the reality. Amer⟨i⟩ca who has a quantity of uncultivated land, the British can outweigh us in monie⟨d⟩ capitals, and I dread for posterity (when foreigner⟨s⟩ ⟨o⟩f affluence have settled on our frontiers, myriads of tenants and other dependents) a more gloomy scene than that of last year. Americans probably will not purchase property in Great Britain, a nat⟨i⟩on so crouded with popula⟨t⟩ion.
          I signed my d⟨i⟩sapprobation of the treaty when unwell, and

can assure you, the constituted authorities are respected in Baltimore; and if the treaty has been ratified by you in concurrence with two thirds of the senate (so as to become the law of the land) my relations and my intimates declare to me, they will support the powers entrusted to the executive by the federal government. We only hope, you have not ratified the treaty, and will not ratify it.
          Personal and hereditary affection, esteem and attachment, emboldens me to hail you with health and fraternity.
          
            GEORGE LUX.
          
        